1
     DAVID C. SHONKA
2    Acting General Counsel

3    SARAH SCHROEDER, Cal. Bar No. 221528
     ROBERTA TONELLI, Cal. Bar No. 278738
4
     EVAN ROSE, Cal. Bar No. 253478
5    Federal Trade Commission
     901 Market Street, Suite 570
6    San Francisco, CA 94103
     sschroeder@ftc.gov, rtonelli@ftc.gov, erose@ftc.gov,
7
     Tel: (415) 848-5100; Fax: (415) 848-5184
8
9                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND DIVISION
11
12   FEDERAL TRADE COMMISSION,

13                           Plaintiff,                     Case No. 4:18-cv-00806-SBA

14                                                          RELATED TO: 4:17-cv-04817 SBA
                       vs.
15
     AMERICAN FINANCIAL BENEFITS CENTER,                    [PROPOSED] MODIFIED
16   a corporation, also d/b/a AFB and AF STUDENT           PRELIMINARY INJUNCTION
     SERVICES;                                              ORDER
17
18   AMERITECH FINANCIAL, a corporation;

19   FINANCIAL EDUCATION BENEFITS CENTER,
20   a corporation; and

21   BRANDON DEMOND FRERE, individually and as
     an officer of AMERICAN FINANCIAL BENEFITS
22   CENTER, AMERITECH FINANCIAL, and
     FINANCIAL EDUCATION BENEFITS CENTER,
23
24                           Defendants.

25
26
27
28

                                           Preliminary Injunction
                                            4:18-CV-00806-SBA
1           The Court, having granted Plaintiff’s request for a preliminary injunction, hereby
2    ORDERS as follows:
3                                               DEFINITIONS
4           For the purpose of this Order, the following definitions shall apply:
5           A.      “Asset” means any legal or equitable interest in, right to, or claim to, any
6    property, wherever located and by whomever held.
7           B.      “Corporate Defendants” means American Financial Benefits Center, d/b/a AFB
8    and AF Student Services, AmeriTech Financial, and Financial Education Benefits Center, and
9    each of their subsidiaries, affiliates, successors, and assigns.
10          C.      “Debt Relief Service” means any program or service represented, directly or by
11   implication, to renegotiate, settle, or in any way alter the terms of payment or other terms of the
12   debt between a person and one or more unsecured creditors or debt collectors, including, but not
13   limited to, a reduction in the balance, interest rate, or fees owed by a person to an unsecured
14   creditor or debt collector.
15          D.      “Defendant(s)” means Corporate Defendants and Brandon Frere, individually,
16   collectively, or in any combination.
17          E.      “Document” is synonymous in meaning and equal in scope to the usage of
18   “document” and “electronically stored information” in Fed. R. Civ. P. 34(a), and includes
19   writings, drawings, graphs, charts, photographs, sound and video recordings, images, internet
20   sites, webpages, websites, electronic correspondence, including, but not limited to, e-mail and
21   instant messages, contracts, accounting data, advertisements, FTP Logs, Server Access Logs,
22   books, written or printed records, handwritten notes, telephone logs, telephone scripts, receipt
23   books, ledgers, personal and business canceled checks and check registers, bank statements,
24   appointment books, computer records, customer or sales databases, and any other electronically
25   stored information, including, but not limited to, Documents located on remote servers or cloud
26   computing systems, and other data or data compilations from which information can be obtained
27   directly or, if necessary, after translation into a reasonably usable form. A draft or non-identical
28   copy is a separate Document within the meaning of the term.

                                           Preliminary Injunction                                  Page 2
                                         Case No. 18-CV-00806-SBA
1            F.       “Electronic Data Host” means any person or entity in the business of storing,
2    hosting, or otherwise maintaining electronically stored information. This includes, but is not
3    limited to, any entity hosting a website or server, and any entity providing “cloud based”
4    electronic storage.
5            G.       “Receiver” means Thomas McNamara.
6                                                   ORDER
7                                                       I.
8                       PROHIBITION ON DECEPTIVE REPRESENTATIONS
9            IT IS FURTHER ORDERED that Defendants, and their officers, agents, employees,
10   and those persons or entities in active concert or participation with any of them who receive
11   actual notice of this Order, whether acting directly or indirectly, in connection with the
12   advertising, marketing, promoting, or offering for sale of any Debt Relief Service, are hereby
13   restrained and enjoined from misrepresenting or assisting others in misrepresenting, expressly or
14   by implication:
15           A.       That consumers’ monthly payments to Defendants will be applied toward
16   consumers’ student loans;
17           B.       That consumers are qualified for, or are approved to receive, loan forgiveness or
18   other programs that will permanently lower or eliminate their loan payments or balances; and
19           C.       Any other fact material to consumers concerning any Debt Relief Service, such
20   as: the total cost, any material restrictions, limitations, or conditions, or any material aspect of its
21   performance, efficacy, nature, or central characteristics.
22                                                     II.
23                RESTRICTIONS ON ADVANCE FEES FOR DEBT RELIEF SERVICES
24           IT IS THEREFORE ORDERED that Defendants, and their officers, agents, employees,
25   and those persons or entities in active concert or participation with any of them who receive
26   actual notice of this Order, whether acting directly or indirectly, are hereby restrained and
27   enjoined from:
28

                                           Preliminary Injunction                                    Page 3
                                         Case No. 18-CV-00806-SBA
1           A.      Providing, offering to provide, or arranging for others to provide any Debt Relief
2    Service and requesting or receiving payment of any fees or consideration for any Debt Relief
3    Service until and unless:
4                1. Defendants have renegotiated, settled, reduced, or otherwise altered the terms of
5                   at least one debt pursuant to a settlement agreement, debt management plan, or
6                   other such valid contractual agreement executed by the customer;
7                2. the customer has made at least one payment pursuant to that settlement
8                   agreement, debt management plan, or other valid contractual agreement between
9                   the customer and the creditor or debt collector; and
10               3. to the extent that debts enrolled in a service are renegotiated, settled, reduced, or
11                  otherwise altered individually, the fee or consideration either:
12                      a. bears the same proportional relationship to the total fee for renegotiating,
13                          settling, reducing, or altering the terms of the entire debt balance as the
14                          individual debt amount bears to the entire debt amount. The individual
15                          debt amount and the entire debt amount are those owed at the time the
16                          debt was enrolled in the service; or
17                      b. is a percentage of the amount saved as a result of the renegotiation,
18                          settlement, reduction, or alteration. The percentage charged cannot
19                          change from one individual debt to another. The amount saved is the
20                          difference between the amount owed at the time the debt was enrolled in
21                          the service and the amount actually paid to satisfy the debt.
22                                                    III.
23                                  PRESERVATION OF RECORDS
24          IT IS FURTHER ORDERED that Defendants, and their officers, agents, employees,
25   and those persons or entities in active concert or participation with any of them who receive
26   actual notice of this Order, whether acting directly or indirectly, are hereby restrained and
27   enjoined from destroying, erasing, falsifying, writing over, mutilating, concealing, altering,
28   transferring, or otherwise disposing of, in any manner, Documents that relate to: (1) the business

                                          Preliminary Injunction                                     Page 4
                                        Case No. 18-CV-00806-SBA
1    practices or finances of any Corporate Defendant; (2) the business practices or finances of
2    entities directly or indirectly under the control of any Defendant; or (3) the business practices or
3    finances of entities directly or indirectly under common control with any other Defendant.
4                                                     IV.
5                              REPORT OF NEW BUSINESS ACTIVITY
6           IT IS FURTHER ORDERED that Defendants are hereby restrained and enjoined from
7    creating, operating, or exercising any control over any business entity, directly or indirectly,
8    whether newly formed or previously inactive, including, but not limited to, any partnership,
9    limited partnership, joint venture, sole proprietorship, or corporation, without first providing
10   Plaintiff’s counsel and the Receiver with a written statement disclosing: (1) the name of the
11   business entity; (2) the address and telephone number of the business entity; (3) the names of the
12   business entity’s officers, directors, principals, managers, and employees; and (4) a detailed
13   description of the business entity’s intended activities.
14                                                    V.
15                                            RECEIVERSHIP
16          IT IS FURTHER ORDERED that Thomas McNamara shall serve as the Receiver of
17   the Corporate Defendants with the full powers of an equity receiver. The Receiver shall be
18   solely the agent of this Court in acting as Receiver under this Order.
19                                                    VI.
20                            DUTIES AND AUTHORITY OF RECEIVER
21          IT IS FURTHER ORDERED that the Receiver is directed and authorized to
22   accomplish the following:
23          A.      Assume full control of the Corporate Defendants by removing, as the Receiver
24   deems necessary or advisable, any director, officer, independent contractor, employee, attorney,
25   or agent of any Corporate Defendant from control of, management of, or participation in, the
26   affairs of the Corporate Defendant;
27
28

                                          Preliminary Injunction                                   Page 5
                                        Case No. 18-CV-00806-SBA
1           B.      Take exclusive custody, control, and possession of all Assets and Documents of
2    the Corporate Defendants, or in the possession, custody, or under the control of, any Corporate
3    Defendant, wherever situated;
4           C.      Obtain, conserve, hold, manage, and prevent the loss of all Assets of the
5    Corporate Defendants, and perform all acts necessary or advisable to preserve the value of those
6    Assets. The Receiver shall assume control over the income and profits therefrom and all sums of
7    money now or hereafter due or owing to the Corporate Defendants. The Receiver shall have full
8    power to sue for, collect, and receive all Assets of the Corporate Defendants and of other persons
9    or entities whose interests are now under the direction, possession, custody, or control of the
10   Corporate Defendants. Provided, however, that the Receiver shall not attempt to collect any
11   amount from a consumer if the Receiver believes the consumer’s debt to the Corporate
12   Defendants has resulted from the deceptive acts or practices or other violations of law alleged in
13   the Complaint in this matter, without prior Court approval;
14          D.      Obtain, conserve, hold, manage, and prevent the loss of all Documents of the
15   Corporate Defendants, and perform all acts necessary or advisable to preserve such Documents.
16   The Receiver shall: divert mail; preserve all Documents of the Corporate Defendants that are
17   accessible via electronic means, such as online access to financial accounts and access to
18   electronic documents held onsite or by Electronic Data Hosts, by changing usernames,
19   passwords, or other log-in credentials; take possession of all electronic Documents of the
20   Corporate Defendants stored onsite or remotely; take whatever steps necessary to preserve all
21   such Documents; and obtain the assistance of the FTC’s Digital Forensic Unit for the purpose of
22   obtaining electronic documents stored onsite or remotely;
23          E.      Choose, engage, and employ attorneys, accountants, appraisers, and other
24   independent contractors and technical specialists, as the Receiver deems advisable or necessary
25   in the performance of duties and responsibilities under the authority granted by this Order;
26          F.      Make payments and disbursements from the receivership estate that are necessary
27   or advisable for carrying out the directions of, or exercising the authority granted by, this Order,
28   and to incur, or authorize the making of, such agreements as may be necessary and advisable in

                                          Preliminary Injunction                                    Page 6
                                        Case No. 18-CV-00806-SBA
1    discharging his or her duties as Receiver. The Receiver shall apply to the Court for prior
2    approval of any payment of any debt or obligation incurred by the Corporate Defendants prior to
3    the date of entry of this Order, except payments that the Receiver deems necessary or advisable
4    to secure Assets of the Corporate Defendants, such as rental payments;
5           G.      Take all steps necessary to secure and take exclusive custody of each location
6    from which the Corporate Defendants operate their businesses. Such steps may include, but are
7    not limited to, any of the following, as the Receiver deems necessary or advisable: (1) securing
8    the location by changing the locks and alarm codes and disconnecting any internet access or
9    other means of access to the computers, servers, internal networks, or other records maintained at
10   that location; and (2) requiring any persons present at the location to leave the premises, to
11   provide the Receiver with proof of identification, and/or to demonstrate to the satisfaction of the
12   Receiver that such persons are not removing from the premises Documents or Assets of the
13   Corporate Defendants. Law enforcement personnel, including, but not limited to, police or
14   sheriffs, may assist the Receiver in implementing these provisions in order to keep the peace and
15   maintain security. If requested by the Receiver, the United States Marshal will provide
16   appropriate and necessary assistance to the Receiver to implement this Order and is authorized to
17   use any necessary and reasonable force to do so;
18          H.      Take all steps necessary to prevent the modification, destruction, or erasure of any
19   webpage or website registered to and operated, in whole or in part, by any Defendants, and to
20   provide access to all such webpage or websites to Plaintiff’s representatives, agents, and
21   assistants, as well as Defendants and their representatives;
22          I.      Enter into and cancel contracts and purchase insurance as advisable or necessary;
23          J.      Prevent the inequitable distribution of Assets and determine, adjust, and protect
24   the interests of consumers who have transacted business with the Corporate Defendants;
25          K.      Make an accounting, as soon as practicable, of the Assets and financial condition
26   of the receivership and file the accounting with the Court and deliver copies thereof to all parties;
27          L.      Institute, compromise, adjust, appear in, intervene in, defend, dispose of, or
28   otherwise become party to any legal action in state, federal or foreign courts, or arbitration

                                          Preliminary Injunction                                     Page 7
                                        Case No. 18-CV-00806-SBA
1    proceedings as the Receiver deems necessary and advisable to preserve or recover the Assets of
2    the Corporate Defendants, or to carry out the Receiver’s mandate under this Order, including, but
3    not limited to, actions challenging fraudulent or voidable transfers;
4               M.   Issue subpoenas to obtain Documents and records pertaining to the receivership,
5    and conduct discovery in this action on behalf of the receivership estate;
6               N.   Open one or more bank accounts at designated depositories for funds of the
7    Corporate Defendants. The Receiver shall deposit all funds of the Corporate Defendants in such
8    designated accounts and shall make all payments and disbursements from the receivership estate
9    from such accounts. The Receiver shall serve copies of monthly account statements on all
10   parties;
11              O.   Maintain accurate records of all receipts and expenditures incurred as Receiver;
12              P.   Allow the Plaintiff’s representatives, agents, and assistants, as well as
13   Defendants’ representatives and Defendants themselves, reasonable access to the premises of the
14   Corporate Defendants, or any other premises where the Corporate Defendants conduct business.
15   The purpose of this access shall be to inspect and copy any and all books, records, Documents,
16   accounts, and other property owned by, or in the possession of, the Corporate Defendants or their
17   agents. The Receiver shall have the discretion to determine the time, manner, and reasonable
18   conditions of such access;
19              Q.   Allow the Plaintiff’s representatives, agents, and assistants, as well as Defendants
20   and their representatives, reasonable access to all Documents in the possession, custody, or
21   control of the Corporate Defendants;
22              R.   Cooperate with reasonable requests for information or assistance from any state or
23   federal civil or criminal law enforcement agency;
24              S.   Suspend business operations of the Corporate Defendants if in the judgment of the
25   Receiver such operations cannot be continued legally and profitably;
26              T.   File timely reports with the Court at reasonable intervals, or as otherwise directed
27   by the Court.
28

                                          Preliminary Injunction                                  Page 8
                                        Case No. 18-CV-00806-SBA
1                                                   VII.
2                  TRANSFER OF RECEIVERSHIP PROPERTY TO RECEIVER
3           IT IS FURTHER ORDERED that Defendants, and any other person with possession,
4    custody, or control of property of, or records relating to, the Corporate Defendants shall, upon
5    notice of this Order by personal service or otherwise, fully cooperate with and assist the Receiver
6    in taking and maintaining possession, custody, or control of the Assets and Documents of the
7    Corporate Defendants and immediately transfer or deliver to the Receiver possession, custody,
8    and control of the following:
9           A.      All Assets held by or for the benefit of the Corporate Defendants;
10          B.      All Assets held by Lancel Limited Partnership, an Arizona limited partnership
11   established by Brandon Frere, that originated from the Corporate Defendants’ business practices;
12          C.      All Documents of or pertaining to the Corporate Defendants;
13          D.      All computers, electronic devices, mobile devices, and machines used to conduct
14   the business of the Corporate Defendants;
15          E.      All Assets and Documents belonging to other persons or entities whose interests
16   are under the direction, possession, custody, or control of the Corporate Defendants; and
17          F.      All keys, codes, user names, and passwords necessary to gain access to any Assets
18   of, or Documents pertaining to, the Corporate Defendants, including, but not limited to, access to
19   their business premises, means of communication, accounts, computer systems (onsite and
20   remote), Electronic Data Hosts, or other property.
21          In the event that any person or entity fails to deliver or transfer any Asset or Document,
22   or otherwise fails to comply with any provision of this Section, the Receiver may file an
23   Affidavit of Non-Compliance regarding the failure and a motion seeking compliance or a
24   contempt citation.
25                                                  VIII.
26                        PROVISION OF INFORMATION TO RECEIVER
27          IT IS FURTHER ORDERED that Defendants shall immediately provide to the
28   Receiver:

                                         Preliminary Injunction                                  Page 9
                                       Case No. 18-CV-00806-SBA
1           A.      A list of all Assets and accounts of the Corporate Defendants that are held in any
2    name other than the name of a Corporate Defendant, or by any person or entity other than a
3    Corporate Defendant; and
4           B.      A list of all agents, employees, officers, attorneys, and servants of the Corporate
5    Defendants, and those persons in active concert and participation with the Corporate Defendants,
6    or who have been associated with or done business with the Corporate Defendants.
7                                                    IX.
8                              COOPERATION WITH THE RECEIVER
9           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,
10   attorneys, and all other persons in active concert or participation with any of them, and any other
11   person with possession, custody, or control of property or of records relating to the Corporate
12   Defendants who receive actual notice of this Order shall fully cooperate with and assist the
13   Receiver. This cooperation and assistance shall include, but is not limited to, providing
14   information to the Receiver that the Receiver deems necessary to exercise the authority and
15   discharge the responsibilities of the Receiver under this Order; providing any keys, codes, user
16   names, and passwords required to access any computers, electronic devices, mobile devices, or
17   machines (onsite or remotely) or any cloud account (including the specific method used to access
18   the account) or electronic file in any medium; advising all persons who owe money to any
19   Corporate Defendant that all debts should be paid directly to the Receiver; and transferring funds
20   at the Receiver’s direction and producing records related to the Assets and sales of the Corporate
21   Defendants.
22                                                   X.
23                         NON-INTERFERENCE WITH THE RECEIVER
24          IT IS FURTHER ORDERED that Defendants, and their officers, agents, employees,
25   and those persons or entities in active concert or participation with any of them who receive
26   actual notice of this Order, and any other person served with a copy of this Order, are hereby
27   restrained and enjoined from directly or indirectly:
28          A.      Interfering with the Receiver’s efforts to manage, or take custody, control, or

                                         Preliminary Injunction                                  Page 10
                                       Case No. 18-CV-00806-SBA
1    possession of, the Assets or Documents subject to the receivership;
2            B.      Transacting any of the business of the Corporate Defendants;
3            C.      Transferring, receiving, altering, selling, encumbering, pledging, assigning,
4    liquidating, or otherwise disposing of any Assets owned, controlled, or in the possession or
5    custody of, or in which an interest is held or claimed by, the Corporate Defendants; or
6            D.      Refusing to cooperate with the Receiver or the Receiver’s duly authorized agents
7    in the exercise of their duties or authority under any order of this Court.
8                                                      XI.
9                                            STAY OF ACTIONS
10           IT IS FURTHER ORDERED that, except by leave of this Court, during the pendency
11   of the receivership ordered herein, Defendants, Defendants’ officers, agents, employees, and all
12   other persons in active concert or participation with any of them who receive actual notice of this
13   Order, and their corporations, subsidiaries, divisions, or affiliates, and all investors, creditors,
14   stockholders, lessors, customers, and other persons seeking to establish or enforce any claim,
15   right, or interest against or on behalf of Corporate Defendants, and all others acting for or on
16   behalf of such persons, are hereby enjoined from taking action that would interfere with the
17   exclusive jurisdiction of this Court over the Assets or Documents of the Corporate Defendants,
18   including, but not limited to:
19           A.      Filing or assisting in the filing of a petition for relief under the Bankruptcy Code,
20   11 U.S.C. §§ 101 et seq., or of any similar insolvency proceeding on behalf of the Corporate
21   Defendants;
22           B.      Commencing, prosecuting, or continuing a judicial, administrative, or other action
23   or proceeding against the Corporate Defendants, including, but not limited to, the issuance or
24   employment of process against the Corporate Defendants, except that such actions may be
25   commenced if necessary to toll any applicable statute of limitations;
26           C.      Filing or enforcing any lien on any Asset of the Corporate Defendants, taking or
27   attempting to take possession, custody, or control of any Asset of the Corporate Defendants,
28   attempting to foreclose, forfeit, alter, or terminate any interest in any Asset of the Corporate

                                           Preliminary Injunction                                   Page 11
                                         Case No. 18-CV-00806-SBA
1    Defendants, whether such acts are part of a judicial proceeding, are acts of self-help, or
2    otherwise; or
3           D.       Retaliating against any witness who offers testimony in this matter, including, but
4    not limited to, commencing a court action or proceeding relating to a non-disclosure agreement,
5    non-disparagement clause, or waiver of claims.
6           Provided, however, that this Order does not stay: (1) the commencement or continuation
7    of a criminal action or proceeding; (2) the commencement or continuation of an action or
8    proceeding by a governmental unit to enforce such governmental unit’s police or regulatory
9    power; (3) the enforcement of a judgment, other than a money judgment, obtained in an action or
10   proceeding by a governmental unit to enforce such governmental unit’s police or regulatory
11   power; or (4) the matter American Financial Benefits Center v. FTC, case number 4:17-cv-
12   04817-SBA.
13                                                 XII.
14                                 COMPENSATION OF RECEIVER
15          IT IS FURTHER ORDERED that the Receiver and all personnel hired by the Receiver
16   as herein authorized, including, but not limited to, counsel to the Receiver and accountants, are
17   entitled to reasonable compensation for the performance of duties pursuant to this Order, and for
18   the cost of actual out-of-pocket expenses incurred by them, from the Assets now held by, in the
19   possession or control of, or which may be received by the Corporate Defendants. The Receiver
20   shall file with the Court and serve on the parties periodic requests for the payment of such
21   reasonable compensation, with the first such request filed no more than ninety (90) days after the
22   date of entry of this Order. The Receiver shall not increase the hourly rates used as the bases for
23   such fee applications without prior approval of the Court.
24                                                  XIII.
25                         DISTRIBUTION OF ORDER BY DEFENDANTS
26          IT IS FURTHER ORDERED that Defendants shall immediately provide a copy of this
27   Order to each affiliate, telemarketer, marketer, sales entity, successor, assign, member, officer,
28   director, employee, agent, independent contractor, attorney, subsidiary, division, and

                                          Preliminary Injunction                                  Page 12
                                        Case No. 18-CV-00806-SBA
1    representative of any Corporate Defendant and any company owned or controlled by any
2    Defendant, and shall within three (3) calendar days from the date of entry of this Order provide
3    Plaintiff and the Receiver with a sworn statement that this provision of the Order has been
4    satisfied. The statement shall include the names, physical addresses, phone number, and email
5    addresses of each such person or entity who received a copy of the Order. Furthermore,
6    Defendants shall not take any action that would encourage officers, agents, members, directors,
7    employees, salespersons, independent contractors, attorneys, subsidiaries, affiliates, successors,
8    assigns, or other persons or entities in active concert or participation with them to disregard this
9    Order or believe that they are not bound by its provisions.
10                                                   XIV.
11                                     SERVICE OF THIS ORDER
12           IT IS FURTHER ORDERED that copies of this Order may be served by any means,
13   including, but not limited to, facsimile transmission, e-mail or other electronic messaging,
14   personal or overnight delivery, U.S. Mail or FedEx, by agents and employees of Plaintiff, by any
15   law enforcement agency, or by private process server, upon any Defendant or any person
16   (including, but not limited to, any financial institution) that may have possession, custody, or
17   control of any Asset or Document of any Corporate Defendant, or that may be subject to any
18   provision of this Order pursuant to Fed. R. Civ. P. 65(d)(2). For purposes of this Section,
19   service upon any branch, subsidiary, affiliate, or office of any entity shall effect service upon the
20   entire entity.
21                                                   XV.
22                                    DURATION OF THE ORDER
23           IT IS FURTHER ORDERED that this Order shall expire upon entry of a final judgment
24   in this case.
25         IT IS SO ORDERED.
26   Dated: November 29, 2018                               ______________________________
                                                            SAUNDRA BROWN ARMSTRONG
27                                                          Senior United States District Judge
28

                                          Preliminary Injunction                                  Page 13
                                        Case No. 18-CV-00806-SBA
